Citation Nr: 0731327	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right ankle 
disability.  

3.  Entitlement to an initial compensable evaluation for 
bilateral patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
September 2003.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  There is no competent evidence of current low back 
disability.  In-service pathology was acute and transitory 
without evidence of continuing pathology post-service.

2.  There is no competent evidence of current right ankle 
disability.  In-service pathology was acute and transitory 
without evidence of continuing pathology post-service.

3.  Bilateral patellofemoral syndrome is manifested by full 
range of motion and no pain.  There is no evidence of 
locking, subluxation, or instability of either knee.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  A chronic right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  The criteria for an initial compensable evaluation for 
bilateral patellofemoral syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The letter, however, did not inform the veteran of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations (veteran 
status is not at issue).  The Board finds that the veteran 
has not been prejudiced.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO awarded him service connection for 
bilateral patellofemoral syndrome (and other disabilities) 
and assigned a noncompensable evaluation, effective the day 
following his discharge from service.  Thus, the veteran is 
aware that a disability evaluation and effective date are 
assigned once service connection is awarded.  Additionally, 
he is appealing the evaluation assigned for one of the 
disabilities for which he was awarded service connection and 
has actual knowledge of this element.  

The current claim for increase is a "downstream issue" from 
the claim for service connection for bilateral knee 
disability.  In this type of circumstance, if the claimant 
has received a VCAA letter for the underlying claim (service 
connection) and raises a new issue (i.e., increased rating) 
following the issuance of the rating decision that awarded 
the underlying claim, VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  This was completed, when VA issued statements of the 
case in April 2005, wherein it provided the veteran with the 
evidence necessary to establish higher evaluation for 
bilateral patellofemoral syndrome.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  For example, VA provided the 
veteran with an examination in November 2003 in connection 
with the claims.  On this issue, the Board notes that in the 
May 2007 brief, the veteran's representative requested that a 
new examination be scheduled because there were concerns that 
the evidence on file did not reflect the current severity of 
the bilateral knee disability.  The representative then went 
on to note that when a veteran claims that a disability has 
worsened since it was originally rated, VA "must provide a 
new examination."  However, neither the veteran nor the 
representative has stated that the veteran's disability is 
worse than when it was originally rated.  Rather, the 
argument is that the original rating was insufficient.  The 
November 2003 examination that was conducted shows thorough 
clinical findings pertaining to the veteran's knees, and the 
Board does not find that another examination needs to be 
scheduled.

Further on this issue, the representative has argued that the 
examiner did not indicate he had reviewed the record, which 
would require a new examination.  It must be noted that just 
because the examiner failed to state that the claims file had 
been reviewed does not mean that it was not reviewed.  
Nevertheless, as to the claims for service connection, the 
examiner found that there was no current disability related 
to the low back or the right ankle.  Even if the examiner had 
reviewed the claims file, it would not change the clinical 
assessment that the examiner could not find a current 
disability.  This would not cause the November 2003 
examination to be inadequate or defective.  As to the claim 
for increase, the examiner provided the clinical findings 
needed to evaluate the current level of the disability.  The 
only other records that the examiner could have reviewed are 
the service medical records, and while relevant for purposes 
of determining whether a post-service disability is related 
to service, they are not relevant in this circumstance, 
because service connection has already been awarded.  Again, 
a new examination is not necessary.

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b) (2007), 20.1102 (2006).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran asserts that he developed chronic low back and 
right ankle disabilities while in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for low back and right ankle 
disabilities.  

As to the claim for service connection for low back 
disability, the service medical records show that the veteran 
complained of low back pain in March 2000 for a two-to-three 
week duration.  He denied any trauma or prior injury.  The 
examiner diagnosed low back syndrome.  Prior to that time, 
the veteran had specifically denied recurrent back pain.  See 
August 1995 and July 1996 Reports of Medical History.  
Clinical evaluations of the spine were normal at those times 
as well.  See August 1995 and July 1996 Reports of Medical 
Examination.  Even after the March 2000 low back pain 
complaint, the veteran denied recurrent back pain in a 
February 2003 Report of Medical History.  Clinical evaluation 
of his spine at that time was normal.  He did, however, 
report recurrent back pain in a July 2003 Report of Medical 
History, which the examiner noted was not considered 
disabling.  In a July 2003 Report of Medical Assessment, the 
veteran indicated he would be seeking VA disability benefits 
for low back pain.  

The veteran has asserted that he was treated only one time 
because the Marine Corps treated his back pain as 
insignificant.  He has submitted a statement from a non-
commissioned officer, who stated the veteran complained of 
back pain between October 2000 and March 2004.  The veteran 
is competent to report he had low back pain while in service, 
which is substantiated by the service medical records.  The 
non-commissioned officer is competent to report that the 
veteran reported having low back pain while in service.  The 
Board accepts both the veteran's statements and the non-
commissioned officer's statements as true.  However, a 
November 2003 VA examination report shows that in examining 
the veteran's spine, it was "normal."  

Here, there is a lack of competent evidence that the veteran 
has a disability involving the low back.  Without competent 
evidence of a current diagnosis of a low back disability, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

This same analysis applies to the claim for service 
connection for right ankle disability.  The service medical 
records show that the veteran complained of right ankle pain 
in April 2003 after he inverted his foot when he stepped on 
something.  He was diagnosed with a "grade 1" ankle sprain.  
At the time of the November 2003 VA examination, the examiner 
found that the veteran had a normal right ankle.  X-rays 
taken of the right ankle were negative.  Therefore, there is 
lack of competent evidence of current right ankle disability.  
See id.

The Board accepts the veteran's statements that he has low 
back and right ankle pain.  However, without underlying 
pathology, service connection for pain in these two locations 
cannot be granted.  See Sanchez- Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a 
diagnosis or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  The veteran is not 
competent to provide a probative opinion on a medical matter, 
such as a diagnosis of a specific disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The service 
medical records support his allegation of having low back 
pain and right ankle pain while in service; however, they do 
not support a finding that he developed chronic low back or 
right ankle disabilities during service, as further evidenced 
by the lack of any post service diagnosis of a disability due 
to disease or injury.  There is no competent evidence in the 
record to refute the medical findings of no current 
disability.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for low back and right ankle 
disabilities, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

III.  Increased Rating

The veteran's service-connected knees are evaluated as one 
disability, which has been characterized as bilateral 
patellofemoral syndrome.  The veteran contends that his knees 
are painful and that he warrants compensable evaluations for 
both of them.  He states that his knees prevent him from 
performing all of his job duties in a productive manner.  He 
describes his knees as locking up and giving out on him for 
periods of time.  He also states that his knees prevent him 
from getting into necessary positions at work.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
bilateral patellofemoral syndrome.  In Fenderson v. West, 12 
Vet. App 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned at the time service connection for a disability is 
granted and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found, which is 
called "staged" ratings.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected disability is rated under 
Diagnostic Code 5024, which addresses tenosynovitis.  Under 
Diagnostic Code 5024, tenosynovitis is to be rated on 
limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2007).  
Under Diagnostic Codes 5003, which addresses degenerative 
arthritis, it states that arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the knee) 
or group of minor joints affected by limitation of motion to 
be combined not added under Diagnostic Code 5003.  A 20 
percent evaluation is assigned where there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and occasional incapacitating 
exacerbations.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation and flexion limited to 45 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation and extension limited to 10 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial compensable evaluation for the service-connected 
bilateral patellofemoral syndrome.  The clinical findings in 
the November 2003 VA examination report show that the veteran 
had full range of motion of both knees from 0 to 140 degrees 
without crepitus.  There was no swelling, redness, or 
deformity.  There is no objective indication that he has 
locking of either knee.  The examiner described the knees as 
being "normal" at that time.  Such is evidence against a 
finding that the veteran has any functional impairment in the 
right knee or left knee to warrant a compensable evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261; see also 
DeLuca, supra.  The veteran would not warrant a compensable 
evaluation under Diagnostic Codes 5003, 5024, as there is no 
x-ray evidence of arthritis.  November 2003 x-rays of the 
knees were normal.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The Board is aware that the veteran has complained of having 
functional impairment in his knees, which it has considered 
in determining that a compensable evaluation is not 
warranted.  The clinical findings in the VA examination 
report are not indicative of a disability warranting a 
compensable evaluation-full range of motion, no swelling, no 
redness, no deformity, and no x-ray evidence of arthritis.  
The Board has accorded more probative value to the clinical 
findings in the examination report than the veteran's 
assertions in making this determination.

The evidence does not present such an exceptional or usual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  The overall disability picture with respect to 
the service-connected bilateral patellofemoral syndrome does 
not show any significant impairment beyond that contemplated 
in the noncompensable rating assigned.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence establishes that the veteran's right and left 
knees have neither lateral instability nor subluxation.  The 
examiner made a specific finding in the November 2003 
examination report that the veteran's knees were "stable."  
Thus, the veteran would not warrant a separate evaluation for 
instability or subluxation of the knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).  

For the reasons stated above, an initial compensable 
evaluation is not warranted for bilateral patellofemoral 
syndrome.  The preponderance of the evidence is against his 
claim, and the benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.  Accordingly, in 
view of the denial of entitlement to an increased evaluation, 
the Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra.


ORDER

Service connection for a low back disability is denied.

Service connection for a right ankle disability is denied.

An initial compensable evaluation for bilateral 
patellofemoral syndrome is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


